NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     JESSIE EDWARD PETE, Appellant.

                             No. 1 CA-CR 18-0333
                              FILED 1-25-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-153255-001
                 The Honorable Julie Ann Mata, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

The Susser Law Firm PLLC, Chandler
By Adam Susser
Counsel for Appellant
                              STATE v. PETE
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Brian Y. Furuya joined.


T H U M M A, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Jessie Edward
Pete advised this court that he has found no arguable question of law after
searching the entire record and asks this court to conduct an Anders review.
Pete was given the opportunity to file a supplemental brief but did not do
so. This court has reviewed the record and has found no reversible error.
Accordingly, Pete’s conviction and resulting sentence are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2             One busy afternoon in November 2017, the Arizona School
for the Arts was hosting a festival, which attracted many students to the
surrounding area. A frequent hangout for the students was a nearby coffee
shop. That day, a group of students interacted with Pete, who was wearing
a distinctive bright shirt. The interaction caused several students to seek out
a teacher, prompting a uniformed police officer who was volunteering at
the festival to look for Pete.

¶3             The officer and students went back to the area surrounding
the coffee shop, where the students identified Pete because of his bright
shirt. The officer approached Pete, who was “immediately confrontational
verbally.” The officer decided to place Pete under arrest. Pete then began to
get “froggy” with the officer and pull away. Pete broke free and “quick
stepped” away from the officer, who pursued him at a “fast walk pace.”

¶4           Police backup arrived and a sergeant pinned Pete against a
wall while another officer handcuffed him. The sergeant testified that
“there was a little bit of a struggle” while trying to handcuff Pete.
Ultimately, Pete was charged with resisting arrest. See Ariz. Rev. Stat. § 13-
2508 (2017).

¶5             Pete rejected plea offers and went to trial before an eight-
person jury. Four witnesses testified to the events of the arrest. Pete elected
not to testify, as was his right, and the jury found him guilty as charged.


                                       2
                              STATE v. PETE
                            Decision of the Court

Pete addressed the superior court at sentencing. The court found Pete’s
criminal history to be an aggravating factor and his substance abuse to be
mitigating. Pete was sentenced as a Category 3 repetitive offender to a
presumptive prison term of 3.75 years and given 179 days of presentence
incarceration credit.

                                DISCUSSION

¶6             The record shows that Pete was represented by counsel at all
stages of the proceedings and that counsel was present at all critical stages.
The record contains substantial evidence supporting the verdict. The
sentence imposed was within statutory limits. The award of presentence
incarceration credit was accurate. And in all other respects, from the record
presented, all proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure.

                               CONCLUSION

¶7            This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none. Leon,
104 Ariz. at 300; State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999).
Accordingly, Pete’s conviction and resulting sentence are affirmed.

¶8            Upon the filing of this decision, counsel is directed to inform
Pete of the status of the appeal and of his future options. Defense counsel
has no further obligations unless, upon review, counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Pete shall have 30
days from the date of this decision to proceed, if he desires, with a pro se
motion for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         3